NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

BOVE GRAND, INC., d/b/a          )
Westshore Pizza Village Center,  )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-4955
                                 )
ANGELINE DIAMOND,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Robert Foster,
Judge.

Dorothy V. Difiore and Karen Shimonsky
of Quintairos, Prieto, Wood & Boyer,
Tampa, for Appellant.

Brent G. Steinberg and Stephanie
Miles of Swope, Rodante P.A., Tampa,
for Appellee.


PER CURIAM.


                Affirmed.


LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.